MEMORANDUM **
Pinpin Budiani, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the agency’s finding that Budiani’s experiences did not rise to the level of past persecution. See id. at 1016-18. In addi*646tion, Budiani failed to demonstrate a well-founded fear of future persecution because, although she is a member of a disfavored group, she did not demonstrate the requisite individualized risk of persecution. Cf. Sael v. Ashcroft, 386 F.3d 922, 927-28 (9th Cir.2004). Substantial evidence further supports the agency’s well-founded fear finding because Budiani’s similarly-situated parents continue to live in Indonesia without harm. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001). Accordingly, Budiani’s asylum claim fails.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.